
	

113 S2578 PCS: Protect Women's Health From Corporate Interference Act of 2014
U.S. Senate
2014-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 459113th CONGRESS2d Session
		S. 2578
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2014
			Mrs. Murray (for herself, Mr. Udall of Colorado, Ms. Baldwin, Mr. Begich, Mr. Bennet, Mr. Blumenthal, Mr. Booker, Mrs. Boxer, Mr. Brown, Ms. Cantwell, Mr. Cardin, Mr. Durbin, Mrs. Feinstein, Mr. Franken, Mrs. Gillibrand, Mrs. Hagan, Mr. Harkin, Mr. Heinrich, Ms. Hirono, Mr. Johnson of South Dakota, Mr. Kaine, Ms. Klobuchar, Mr. Levin, Mr. Markey, Mr. Menendez, Mr. Merkley, Ms. Mikulski, Mr. Murphy, Mr. Reid, Mr. Sanders, Mr. Schatz, Mr. Schumer, Mrs. Shaheen, Ms. Stabenow, Mr. Tester, Mr. Udall of New Mexico, Mr. Walsh, Ms. Warren, Mr. Whitehouse, Mr. Wyden, Mr. Leahy, Mr. Coons, and Mr. Warner) introduced the following bill; which was read the first time
		
		July 10, 2014Read the second time and placed on the calendarA BILL
		To ensure that employers cannot interfere in their employees’ birth control and other health care
			 decisions.
	
	
		1.Short title
			This Act may be cited as the
		  Protect Women's Health From Corporate Interference Act of 2014.
		2.PurposeThe purpose of this Act is to ensure that
			 employers that provide health benefits to their
			 employees cannot deny any specific health benefits, including
			 contraception
			 coverage, to any of their employees or the covered
			 dependents of such employees entitled by Federal law to receive such
			 coverage.3.FindingsCongress finds as follows:(1)Access to the full range of health benefits and preventive services, as guaranteed under Federal
			 law or through Federal regulations, provides all Americans with the
			 opportunity to lead healthier and more productive lives.(2)Birth control is a critical health care service for women.  Ninety-nine percent of sexually active
			 women use birth control at least once in their lifetimes, and the Centers
			 for Disease Control and Prevention declared it one of the Ten Great Public
			 Health
			 Achievements of the 20th Century.  While the most common reason women use
			 contraception is to prevent pregnancy, 58 percent of oral contraceptive
			 users cite noncontraceptive health benefits as reasons for using the
			 method.  Fourteen percent of birth control pill users, more than 1,500,000
			 women, rely on birth control pills for noncontraceptive purposes only.(3)In addition to providing health benefits for women, access to birth control has been directly
			 connected to women’s economic success and ability to participate in
			 society equally.  Women with access to birth control are more likely to
			 have higher educational achievement and career achievement, and to be paid
			 higher wages.(4)The independent, nonprofit Institute of Medicine recommends, as part of its recommended
			 preventive health measures, that women’s preventive health be covered
			 by health plans with no cost-sharing to promote optimal health of
			 women.  The Institute of Medicine noted that the contraceptive methods
			 recommendation was one of the most important recommendations for women.(5)Affordability has long been a barrier to women being able to use birth control and other preventive
			 health services effectively.  A national survey of women who were
			 currently using some form of contraception found that one-third  would
			 switch to a different method of contraception if they did not have to
			 worry about cost. 
			 Women citing cost concerns were twice as likely as other women to rely on
			 less effective methods of contraception.(6)Three separate studies have found that lack of
			 health coverage is significantly associated with reduced use of
			 prescription
			 contraceptives.(7)Cost-sharing requirements can dramatically reduce the use of preventive health care measures,
			 particularly among lower-income women.  Studies have shown that
			 eliminating cost-sharing for the most effective forms of contraception
			 (intrauterine devices, implants, and injectables) leads to sizable
			 increases in the use of these methods.(8)The Patient Protection and Affordable Care Act (Public Law 111–148) sought to remove the barrier to
			 care by requiring all new health plans to
			 cover recommended preventive services without cost-sharing, which include
			 women’s preventative services.  These services include all
			 methods of
			 contraception and sterilization approved by the Food and Drug
			 Administration and related education and counseling, as prescribed by a
			 health care provider.(9)The contraceptive coverage provision has been a success in increasing access to this critical
			 health service for women. As of 2013, 47,000,000 women were covered by
			 this requirement.	Women have saved $483,000,000 in out-of-pocket
			 costs for oral
			 contraceptives with no copayments in 2013 compared to 2012.(10)The Journal of the American Medical Association reports that 7 out of 10 people in the United
			 States support coverage of contraception, with significantly
			 higher support among women, Hispanic Americans, and Black Americans.(11)An estimated 76,000,000 people in the United States, including 30,000,000 women, are newly eligible
			 for expanded preventive services coverage under the Patient Protection and
			 Affordable Care Act.  A total of 48,500,000 women are estimated to benefit
			 from preventive services coverage without cost-sharing.(12)The most appropriate method of contraception varies according to each individual woman’s needs and
			 medical history.  Women may have medical contraindications and thus not be
			 able to use certain types of contraceptive methods.  It is therefore vital
			 that the full range of contraceptive methods approved by the Food and Drug
			 Administration be available in order to ensure that each woman, in
			 consultation with her medical provider, can make appropriate decisions
			 about her health care.(13)Covering proven preventative services like contraception lowers health care spending as it improves
			 health.  The Federal Government experienced no increase in costs at all
			 after it began covering
			 contraceptives for Federal employees.	A study by the National Business
			 Group on Health estimated that it costs employers 15 to 17 percent more to
			 not provide contraceptive coverage in employee health plans, accounting
			 for the employer’s direct medical costs of pregnancy and indirect costs
			 related to employee absence and reduced productivity.(14)Dozens of
			 cases have been filed in Federal court by employers that want to take this
			 benefit away from their employees and the covered dependents of such
			 employees.(15)On June 30, 2014, the Supreme Court held, in Burwell v. Hobby Lobby Stores, Inc. and Conestoga 
			 Wood Specialties Corp. v. Burwell, that some for-profit corporations can
			 take away the
			 birth control coverage guaranteed to their
			 employees and the covered dependents of such employees through their group
			 health plan.(16)In a dissent in those cases, Justice Ruth Bader Ginsburg states that in this decision of startling breadth … the exemption sought by Hobby Lobby and Conestoga … would deny
			 legions of women who do not hold their employers’ beliefs access to
			 contraceptive coverage that the ACA would otherwise secure. Justice Ginsburg also notes that the decision opens up the door to religiously grounded employer
			 objections to a whole host of health care services like blood transfusions …. antidepressants … medications derived from pigs, including anesthesia … and
			 vaccinations..(17)The Supreme Court’s decision in those cases allows employers, that otherwise provide coverage of
			 preventive health services, to deny their employees and the covered
			 dependents of such employees contraceptive coverage
			 and to treat a critical women’s health service differently than other
			 comparable services.  Legislation is needed to clarify that employers may
			 not discriminate against their employees and dependents.(18)It is imperative that Congress act to reinstate contraception
			 coverage and to protect employees and the covered dependents of such
			 employees from other attempts to take
			 away coverage for other health benefits to which such employees and
			 dependents are entitled under Federal law.(19)This Act is intended to
			 be consistent with the Congressional intent in enacting the Religious
			 Freedom and
			 Restoration Act of 1993 (Public Law 103–141), and with the exemption for
			 houses of worship, and an accommodation for religiously-affiliated
			 nonprofit organizations with objections to contraceptive coverage.4.Ensuring coverage of specific benefits(a)In generalAn employer that establishes or maintains a group health plan for its employees (and any covered
			 dependents of such
			 employees) shall not deny coverage of a specific health care item or
			 service with respect to such employees (or dependents) where the coverage
			 of such item or service is required under any provision of Federal law or
			 the regulations promulgated thereunder. A group health plan, as defined in
			 section 733(a) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C.
			 1191b(a)), sponsored by an employer, employee organization, or both, and
			 any health insurance coverage, as defined in section 2791(b) of the Public
			 Health Service Act (42 U.S.C. 300gg–91) is required to provide coverage
			 required under the Public Health Service Act, including section 2713 of
			 such Act (42 U.S.C. 300gg–13), in addition to other applicable
			 requirements.(b)ApplicationSubsection (a) shall apply notwithstanding any other provision of Federal
			 law, including  Public Law 103–141.(c)RegulationsThe regulations contained in sections 54.9815-2713A of title 26, 2590.715-2713A of title 29, and
			 147.131 of title 45, Code of Federal Regulations, shall apply with respect
			 to this section. The Departments of Labor, Health and
			 Human Services, and the Treasury may modify such regulations consistent
			 with the purpose and
			 findings of this Act.(d)EnforcementThe provisions of this Act shall apply to plan sponsors, group health plans, and health insurance
			 issuers as if enacted in the Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1001 et seq.), the Public Health Service Act (42 U.S.C. 201 et
			 seq.), and the Internal Revenue Code of 1986. Any failure by a plan
			 sponsor, group health plan, or health insurance issuer to comply with the
			 provisions of this Act shall be subject to enforcement through part 5 of
			 subtitle B of	title I of the Employee Retirement Income Security Act of
			 1974 (29
			 U.S.C. 1131 et seq.), section 2723 of the Public Health Service Act (42
			 U.S.C. 300gg–22), and section 4980D of the Internal Revenue Code of 1986.
			
	July 10, 2014Read the second time and placed on the calendar